Wrigitt, J.
The law is that the horse or team, consisting of not more than two horses * * * by the use of which any physician * * * habitually earns his living, shall be exempt from execution. Rev. § 3301.
It is conceded that this and all parts of the exemption law should receive a liberal construction. This we admit in its broadest and fullest sense. We admit, also, that plaintiff, as a physician, would be entitled to claim as exempt two horses, if, by their use, he habitually earned his living ; and this he could do, whether he drove them together, or used them singly. That is to say, if his business was such that he needed to use and did use these horses, in a sulky or single buggy, and by such use habitually earned his living, both would be exempt, as fully and entirely as though he used them together, or-as a team, in a double buggy.
The difficulty with his case is, however, that he does not show the use of the mare in controversy, for the purpose and in the manner contemplated by the statute. Plaintiff claims the exemption. He should make out his case. He shows that he owned two horses, one being the *381mare in controversy. But while he used one horse in his business, he does not show that this mare ivas thus used. It makes no difference that the other was used and exempt. The question is, was the mare exempt ?
Then, aside from this view, ail of his conversations inevitably indicated that he did not claim the mare in controversy as exempt. ■ At least the court so found, and the testimony not being before us, we must accept the same as true. The wife’s claim, made after the levy of the attachment, is of no avail; nor would the fact that she also was a physician and needed a horse in her practice, exempt to plaintiff an animal which he did not use, for the purpose contemplated by the statute.
We feel constrained to hold that the property was not exempt, and that the judgment below should be
Affirmed.